Citation Nr: 1504570	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Memorial Hermann Northeast Hospital, Humble, Texas, on July 12, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs South Central VA Health Care Network Flowood, Mississippi which, in pertinent part, denied reimbursement of non-VA hospital care costs resulting from treatment on July 12, 2011.

The Veteran testified before the Board at an October 2013 hearing sitting in Houston, Texas.  A transcript of the hearing is of record.


FINDING OF FACT

1. The Veteran satisfies the conditions for payment or reimbursement pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during treatment at Memorial Hermann Northeast Hospital, Humble, Texas, on July 12, 2011, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 or the notice requirements of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran is seeking payment or reimbursement for medical expenses incurred as a result of treatment at Memorial Hermann Northeast Hospital, Humble, Texas, on July 12, 2011.  On July 12, 2011, the Veteran suffered severe pain and numbness on his left side.  The pain was particularly severe in the left arm.  The Veteran's spouse drove him to Memorial Hermann Northeast Hospital.  The Veteran was diagnosed and treated for an acute muscle strain.  

At an October 2013 Board hearing the Veteran provided context for his decision to have his spouse drive him to Memorial Hermann Northeast Hospital approximately, three miles away, instead of the Houston VA Medical Center, which is anywhere from 27 to 38 miles away.  The Veteran stated that in February 2011 "I was driving my truck and my whole right side, my right arm, my right leg went numb.  I couldn't operate the throttle.  I couldn't shift.  So I pulled off on an off ramp and called 9-1-1.  They sent an ambulance out to the truck, took me to the VA and there I spent the day and they diagnosed me with a TIA."  In this case TIA means transient ischemic attack.  The Veteran further noted that the VA doctor who treated him at this time said another transient ischemic attack or possibly a stroke would likely occur within a year.  The basis for this conclusion was that tests had discovered plaque in the front of the skull.  The Veteran reports it was his belief that he was either having a transient ischemic attack or a stroke, conditions he felt need immediate emergency care, when he went to Memorial Hermann Northeast Hospital instead of the VA Medical Center.  

The Board notes that currently there are no disabilities for which the Veteran is service connected.  Nevertheless, the Board has determined that the Veteran is entitled to payment or reimbursement pursuant to the Veterans Millennium Health Care and Benefits Act.

The Veteran has not asserted and the Board has not found evidence that the Veteran's treatment on July 12, 2011, at a non-VA facility, was either preauthorized or the result of a situation which would permit fee-basis care pursuant to 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52.

Thus, as the Board has concluded that the treatment was unauthorized by VA, the Board will now discuss the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides for payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the Veteran must satisfy eight separate conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(a)-(h).

The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the criteria for payment or reimbursement for non-VA medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are met.

First, the invoice for the Veteran's treatment reveals three separate charges with a description of "emergency room."  This shows that emergency services were provided in a hospital emergency department.

Second, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health of the Veteran.  A transient ischemic attack and a stroke are serious conditions for which a prudent layperson would have sought immediate medical attention.  The Veteran has testified that he assumed he was suffering from one of these conditions when he sought treatment on July 12, 2011.  He noted that the pain and numbness he felt on his left side was similar in nature to that he had felt on his right side when he had a previous transient ischemic attack.  He further supported the prudence of this assumption when he noted that a VA medical profession told him one of the conditions was like to occur within a year of February 2011.

Third, the Board finds that before treatment was provided a prudent layperson would not have considered an attempt to reach the Houston VA Medical Center, 27 to 38 miles away, to be reasonable.  Again, the Board notes that a transient ischemic attack and a stroke are serious conditions for which a prudent layperson, acting reasonably, would have sought immediate medical attention.  Following treatment the Veteran discovered he was suffering from an acute muscle strain; however, beforehand the Veteran was under the impression that he was suffering from a transient ischemic attack or a stroke.  A prudent layperson who though they were suffering from either condition would seek out the nearest medical care as the Veteran did when he went to the closest option, Memorial Hermann Northeast Hospital.

Fourth, the Veteran has testified that he received medical service in February 2011 less than 24 months prior to the emergency treatment he received at Memorial Hermann Northeast Hospital.

Fifth, as shown by the invoice included in the claims file, the Veteran is financially liable to Memorial Hermann Northeast Hospital for the treatment provided on July 12, 2011.

Sixth, on a July 12, 2011 patient registration the Veteran indicated he did not have any health insurance.  Additionally, another document included in the claims file indicates that the Veteran's Medicare insurance became effective on October 1, 2011, approximately three months after the treatment at Memorial Hermann Northeast Hospital.

Seventh, the Veteran has given no indication and the Board has no reason to believe that the acute muscle strain was caused by an accident or work-related injury.  Furthermore, the Board has no reason to believe the Veteran has contractual or legal recourse against a third party that could extinguish any part of the Veteran's liability.    

Eight, as service connection has not been established for any disability the Veteran may suffer from he is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

Finally, the Board acknowledges the July 2012 VA opinion indicating that the Veteran's acute muscle strain was "a non-emergent condition that could have been satisfactorily treated by the veterans [sic] VA physician. ... and VA was feasibly available."  However, the Board finds this opinion does not alter its conclusion that the Veteran is entitled to payment or reimbursement of medical expenses.  Though the Veteran's condition may have been non-emergent it does not change the fact that the Veteran received emergency service to treat the condition.  Moreover, a physician's post hoc opinion that the Veteran's condition was non-emergent and that VA facilities were feasibly available does not change the Board's determination that the Veteran acted as a prudent layperson in seeking non-VA services.  

In sum the Veteran satisfies all the conditions of the Veterans Millennium Health Care and Benefits Act.  Consequently, he is entitled to payment or reimbursement of medical expenses resulting from treatment on July 12, 2011 at Memorial Hermann Northeast Hospital.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses resulting from treatment at Memorial Hermann Northeast Hospital, Humble, Texas, on July 12, 2011, is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


